Citation Nr: 0509047	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  00-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include neurological impairment of the left 
upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION


The veteran served on active duty from August 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision rendered by the 
Philadelphia, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).

The veteran testified at a hearing before a Member of the 
Board in June 2001 sitting in Washington, DC.  That Board 
Member is no longer employed by the Board.  Accordingly, the 
veteran was given the option for another hearing before the 
Board.  
He chose to have another hearing which was held in February 
2005 before the undersigned Member of the Board sitting at 
Washington, DC.  Transcripts of these hearings are associated 
with the claims folder.  

At his recent hearing, the veteran and his representative 
informed the undersigned that the veteran was seeking service 
connection for disability of the cervical spine, to include 
neurological impairment of the left upper extremity.  The 
veteran indicated that he was not seeking appellate review 
with respect to any other issue at this time.  The Board has 
recharacterized the issue accordingly.


REMAND

At his hearing before the undersigned, the veteran has 
asserted that he sustained a neck injury when he helped break 
the fall of a fellow marine from a height of 40 feet.  
According to the veteran, he broke his right foot during this 
incident.  The veteran has reported this incident to various 
private and VA physicians who have opined that the veteran 
sustained injuries to his neck at that time.  

However, these opinions appear to be based on the veteran's 
recitation of medical history.  A review of his service 
medical records discloses that he slipped and fell while 
running in boot camp in August 1968 fracturing his second, 
third, and fourth metatarsals.  However, there is no 
indication from the contemporaneous service medical or 
personnel records that the veteran broke the fall of a fellow 
marine as he reported to various private and VA examiners, 
and his service medical records reflect no treatment for or 
complaint of a cervical spine disorder.  The Board notes that 
it is not required to accept doctors' opinions that are based 
upon the veteran's recitation of medical history. Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).   

The Board notes that the veteran has established service 
connection for a low back disability as secondary to his 
service-connected right foot disability.  The Board is of the 
opinion that a new VA examination would be helpful in 
determining whether service connection on a secondary basis 
is warranted for the veteran's cervical spine disability.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
his current cervical spine disability 
with neurological impairment of the left 
upper extremity.  The claims folder must 
be made available to the examiner for 
review before completion of the 
examination report.  

The examiner should identify each 
currently present cervical spine 
disorder, to include any associated 
neurological impairment.  For each 
disorder that is identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active service or was caused or 
chronically worsened by his service-
connected right foot and/or lumbar spine 
disability.  

2.  The RO should also undertake any 
other development it determines to be 
indicated.

3.  The RO should then readjudicate the 
claim based on a de novo review of the 
pertinent evidence and without regard to 
any prior adjudication of the claim.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



